Citation Nr: 1810301	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-02 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected sarcoidosis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1982 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office, which denied the Veteran's claim for an increased rating for sarcoidosis.  This matter was previously remanded in October 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

In this regard, per the October 2017 Board remand, an addendum medical opinion was obtained in October 2017. The physician stated that there was no documentation to support a diagnosis or treatment of extra-pulmonary disease related to sarcoidosis.  He also stated that he recommend biopsy reports be provided of any lesions to be related to sarcoidosis, but otherwise, there was no evidence to support a relationship without speculation.  The Board notes that VA treatment records in June 2014 reveal the Veteran underwent surgery to remove masses from her right gluteal area and right thigh. An August 2017 treatment record reported a June 2014 biopsy report showing hemangioma "see comment" and a lipoma, but it does not appear the actual biopsy report is of record.  Such must be requested on remand.  

In addition, VA treatment records reflect that a pulmonary function test (PFT) was conducted around June 4, 2013.  The results were summarized as "mild large and small airway obstruction, hyperinflation, cannot access bdr, no restriction, and normal diffusion."  However, numerical test results do not appear to be associated with the claims file.  

Moreover, based on review of treatment records, it appears any extra-pulmonary sarcoidosis may be affecting the skin. Thus, a skin and scar examination would      be helpful to determine whether the Veteran does have skin manifestations of sarcoidosis.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate outstanding VA treatment records, to specifically include the numerical results from the June 2013 pulmonary function testing and the July 2014 biopsy report from the excision of masses from the Veteran's right 
thigh and right gluteal area. If the records cannot be obtained, the Veteran and her representative should be notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a skin and scar examination, to determine whether the Veteran suffers from current skin manifestations associated with her sarcoidosis and to address residual scarring from prior biopsies related to that condition.  The claims file must be reviewed by the examiner in conjunction with the examination.  

a. Following review of the claims file, the examiner should indicate whether the post-operative lipoma and hemangioma removed in July 2014, as well as any other nodules or growths noted on examination are manifestations of the Veteran's sarcoidosis.  The examiner should explain why or why not. 

b. In addition, the examiner should address any scarring related to biopsies or nodule removals   related to the Veteran's sarcoidosis.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


